DETAILED ACTION
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application

The examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16, 27-29, 34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CHEN et al (CN 104167192 A).
As claim 16: Chen discloses a shift register (Figs. 3-4, a shift register; Abstract), comprising 
an input sub-circuit, an output sub-circuit and a step-down sub-circuit (Figs. 3-4, “an input sub-circuit 10”, “an output sub-circuit 20”, and “a step-down sub-circuit 30”), wherein 
the input sub-circuit is coupled to a signal input terminal and a pull-up node, and is configured to, in an input stage, charge the pull-up node to a first voltage level based on a signal input from the signal input terminal, the pull-up node being a node connected in between the input sub-circuit, the output sub-circuit and the step-down sub-circuit (Figs. 3-6, the input sub-circuit is coupled to “a signal input terminal Input” and “a pull-up node PU”, and is configured to, in an input stage, charge the pull-up node to a first voltage level based on a signal input from the signal input terminal, the pull-up node being a node connected in between the input sub-circuit, the output sub-circuit and the step-down sub-circuit; ¶0030-0068); 
the output sub-circuit is coupled to a first clock signal input terminal, a signal output terminal, the step-down sub-circuit, and the pull-up node, and is configured to, in an output stage, pull up a voltage level at the pull-up node to a second voltage level (Figs. 3-6, the output sub-circuit is coupled to “a first clock signal input terminal CLK”, “a signal output terminal Output”, the step-down sub-circuit 30, and the pull-up node PU, and is configured to, in an output stage, pull up a voltage level at the pull-up node to a second voltage level; ¶0030-0068); 
the step-down sub-circuit is directly coupled to the pull-up node and the signal output terminal, and is configured to, in the output stage, pull down the voltage level at the pull-up node from the second voltage level to a third voltage level after the voltage level at the pull-up node is pulled up to the second voltage level (Figs. 3-6, the step-down sub-circuit is directly coupled to the pull-up node PU and the signal output terminal Output, and is configured to, in the output stage, pull down the voltage level at the pull-up node from the second voltage level to a third voltage level after the voltage level at the pull-up node is pulled up to the second voltage level; ¶0030-0068); and 
the output sub-circuit is further configured to, in the output stage, output a first clock signal input from the first clock signal input terminal through the signal output terminal under control of the pull-up node (Figs. 3-6, the output sub-circuit is further configured to, in the output stage, output a first clock signal input from the first clock signal input terminal through the signal output terminal under control of the pull-up node PU; ¶0030-0068),
wherein the step-down sub-circuit comprises a switching transistor having a first electrode directly coupled to the output sub-circuit and the pull-up node, a second electrode directly coupled to a control electrode of the switching transistor, the output sub-circuit and the signal output terminal, and the control electrode directly coupled to the output sub-circuit and the signal output terminal (Fig. 3-6, the step-down sub-circuit comprises “a switching transistor T3” having a first electrode directly coupled to the output sub-circuit 20 and the pull-up node PU, a second electrode directly coupled to a control electrode of the switching transistor, the output sub-circuit 20 and the signal output terminal Output, and the control electrode directly coupled to the output sub-circuit and the signal output terminal), 
wherein the switching transistor is turned on in the output stage, such that the pull-up node and the signal output terminal form a loop via the switching transistor to pull down the voltage level at the pull-up node from the second voltage level to the third voltage level (Figs. 3-4 shows the switching transistor T3 is turned on in the output stage, such that the pull-up node PU and the signal output terminal Output form a loop via the switching transistor to pull down the voltage level at the pull-up node from the second voltage level to the third voltage level; ¶0030-0068),
wherein the input sub-circuit comprises a first transistor having a first electrode directly coupled to the signal input terminal and a control electrode of the first transistor, and a second electrode directly coupled to the pull-up node (Fig. 4, the input sub-circuit comprises “a first transistor T1” having a first electrode directly coupled to the signal input terminal and a control electrode of the first transistor, and a second electrode directly coupled to the pull-up node PU), 
wherein the output sub-circuit comprises a third transistor and a storage capacitor; a first electrode of the third transistor is directly coupled to the first clock signal input terminal, a second electrode of the third transistor is directly coupled to a second terminal of the storage capacitor and the control electrode of the switching transistor, and a control electrode of the third transistor is directly coupled to the pull-up node and a first terminal of the storage capacitor; the first terminal of the storage capacitor is directly coupled to the pull-up node and the second terminal of the storage capacitor is directly coupled to the output terminal (Fig. 4, the output sub-circuit comprises “a third transistor T2” and “a storage capacitor C”; a first electrode of the third transistor is directly coupled to the first clock signal input terminal CLK, a second electrode of the third transistor is directly coupled to a second terminal of the storage capacitor C and the control electrode of the switching transistor T3, and a control electrode of the third transistor T3 is directly coupled to the pull-up node PU and a first terminal of the storage capacitor C; the first terminal of the storage capacitor C is directly coupled to the pull-up node PU and the second terminal of the storage capacitor is directly coupled to the output terminal Output).
As claim 27: Chen discloses a gate driver-on-array circuit, comprising a plurality of stages of shift registers each being the shift register according to claim 16, wherein a signal output from a gate driving signal generation unit of each stage of shift register serves as an input signal of the signal input terminal of a next stage of shift register; and a signal output from the signal output terminal of each stage of shift register is configured to drive a gate line and serves as a reset signal of a reset signal terminal of a previous stage of shift register (Fig. 9 shows a gate driver-on-array circuit, comprising a plurality of stages of shift registers each being the shift register according to claim 16, wherein a signal output from a gate driving signal generation unit of each stage of shift register serves as an input signal of the signal input terminal of a next stage of shift register; and a signal output from the signal output terminal of each stage of shift register is configured to drive a gate line and serves as a reset signal of a reset signal terminal of a previous stage of shift register; ¶0004-0005, 0027, 0072-0080).  
As claim 28: Chen discloses a display device, comprising the gate driver-on-array circuit according to claim 27 (Fig. 9, a display device, comprising the gate driver-on-array circuit; Abstract, ¶0007, 0017-0018, 0078-0080).
As claim 29: Claim 29 is a driving method claim of claim 16. The prior art Chen discloses a method for driving a gate driver-on-array circuit, the gate driver-on-array circuit comprising a plurality of stages of shift registers (Figs. 3-6, 9, a method for driving a gate driver-on-array circuit, the gate driver-on-array circuit comprising a plurality of stages of shift registers; ¶0069-0082), each of which comprises an input sub-circuit, an output sub-circuit and a step-down sub-circuit (Figs. 3-4, an input sub-circuit 10”, “an output sub-circuit 20”, and “a step-down sub-circuit 30”), wherein 
the input sub-circuit is coupled to a signal input terminal and a pull-up node, and is configured to, in an input stage, charge the pull-up node to a first voltage level based on a signal input from the signal input terminal, the pull-up node being a node connected in between the input sub-circuit, the output sub-circuit and the step-down sub-circuit (Figs. 3-6, the input sub-circuit is coupled to “a signal input terminal Input” and “a pull-up node PU”, and is configured to, in an input stage, charge the pull-up node to a first voltage level based on a signal input from the signal input terminal, the pull-up node being a node connected in between the input sub-circuit, the output sub-circuit and the step-down sub-circuit; ¶0030-0068); 
the output sub-circuit is coupled to a first clock signal input terminal, a signal output terminal, the step-down sub-circuit, and the pull-up node, and is configured to, in an output stage, pull up a voltage level at the pull-up node to a second voltage level (Figs. 3-6, the output sub-circuit is coupled to “a first clock signal input terminal CLK”, “a signal output terminal Output”, the step-down sub-circuit 30, and the pull-up node PU, and is configured to, in an output stage, pull up a voltage level at the pull-up node to a second voltage level; ¶0030-0068); 
the step-down sub-circuit is directly coupled to the pull-up node and the signal output terminal, and is configured to, in the output stage, pull down the voltage level at the pull-up node from the second voltage level to a third voltage level after the voltage level at the pull-up node is pulled up to the second voltage level (Figs. 3-6, the step-down sub-circuit is directly coupled to the pull-up node PU and the signal output terminal Output, and is configured to, in the output stage, pull down the voltage level at the pull-up node from the second voltage level to a third voltage level after the voltage level at the pull-up node is pulled up to the second voltage level; ¶0030-0068); and 
the output sub-circuit is further configured to, in the output stage, output a first clock signal input from the first clock signal input terminal through the signal output terminal under control of the pull-up node (Figs. 3-6, the output sub-circuit is further configured to, in the output stage, output a first clock signal input from the first clock signal input terminal through the signal output terminal under control of the pull-up node PU; ¶0030-0068),
wherein the step-down sub-circuit comprises a switching transistor having a first electrode directly coupled to the output sub-circuit and the pull-up node, a second electrode directly coupled to a control electrode of the switching transistor, the output sub-circuit and the signal output terminal, and the control electrode directly coupled to the output sub-circuit and the signal output terminal (Fig. 3-6, the step-down sub-circuit comprises “a switching transistor T3” having a first electrode directly coupled to the output sub-circuit 20 and the pull-up node PU, a second electrode directly coupled to a control electrode of the switching transistor, the output sub-circuit 20 and the signal output terminal Output, and the control electrode directly coupled to the output sub-circuit and the signal output terminal), 
wherein the method comprises: in an input stage, charging, by the input sub-circuit, the pull-up node to the first voltage level based on the signal input from the signal input terminal; and in an output stage, pulling up the voltage level at the pull-up node to the second voltage level, and outputting, under control of the pull-up node, the first clock signal input from the first clock signal input terminal through the signal output terminal, by the output sub-circuit; and pulling down, by the step-down sub-circuit, the voltage level at the pull-up node from the second voltage level to the third voltage level, (Figs. 3-6, in an input stage, charging, by the input sub-circuit, the pull-up node to the first voltage level based on the signal input from the signal input terminal; and in an output stage, pulling up the voltage level at the pull-up node to the second voltage level, and outputting, under control of the pull-up node, the first clock signal input from the first clock signal input terminal through the signal output terminal, by the output sub-circuit; and pulling down, by the step-down sub-circuit, the voltage level at the pull-up node from the second voltage level to the third voltage level; ¶0036-0068);
wherein the switching transistor is turned on in the output stage, such that the pull-up node and the signal output terminal form a loop via the switching transistor to pull down the voltage level at the pull-up node from the second voltage level to the third voltage level (Figs. 3-4 shows the switching transistor T3 is turned on in the output stage, such that the pull-up node PU and the signal output terminal Output form a loop via the switching transistor to pull down the voltage level at the pull-up node from the second voltage level to the third voltage level; ¶0030-0068),
wherein the input sub-circuit comprises a first transistor having a first electrode directly coupled to the signal input terminal and a control electrode of the first transistor, and a second electrode directly coupled to the pull-up node (Fig. 4, the input sub-circuit comprises “a first transistor T1” having a first electrode directly coupled to the signal input terminal and a control electrode of the first transistor, and a second electrode directly coupled to the pull-up node PU), 
wherein the output sub-circuit comprises a third transistor and a storage capacitor; a first electrode of the third transistor is directly coupled to the first clock signal input terminal, a second electrode of the third transistor is directly coupled to a second terminal of the storage capacitor and the control electrode of the switching transistor, and a control electrode of the third transistor is directly coupled to the pull-up node and a first terminal of the storage capacitor; the first terminal of the storage capacitor is directly coupled to the pull-up node and the second terminal of the storage capacitor is directly coupled to the output terminal (Fig. 4, the output sub-circuit comprises “a third transistor T2” and “a storage capacitor C”; a first electrode of the third transistor is directly coupled to the first clock signal input terminal CLK, a second electrode of the third transistor is directly coupled to a second terminal of the storage capacitor C and the control electrode of the switching transistor T3, and a control electrode of the third transistor T3 is directly coupled to the pull-up node PU and a first terminal of the storage capacitor C; the first terminal of the storage capacitor C is directly coupled to the pull-up node PU and the second terminal of the storage capacitor is directly coupled to the output terminal Output).
As claim 34: Chen discloses the third voltage level is greater than the first voltage level (Fig. 5 shows the third voltage level is greater than the first voltage level).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 20-26, 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHEN et al (CN 104167192 A) as applied to claims 16, 29 above, and further in view of Gu (US 2016/0125954 A1).
As claim 20: Chen discloses an output reset sub-circuit, a pull-up node reset sub-circuit, a pull-down sub-circuit, a noise reduction circuit (Fig. 4, “an output reset sub-circuit T5”, “a pull-up node reset sub-circuit T4”, “a pull-down sub-circuit 60”, “a noise reduction circuit T6-T7”), wherein 
the output reset sub-circuit is coupled to a reset signal input terminal, a first signal input terminal and the signal output terminal, and is configured to reset the signal output from the signal output terminal (Fig. 4, the output reset sub-circuit T5 is coupled to “a reset signal input terminal Reset”, a first signal input terminal and the signal output terminal Output, and is configured to reset the signal output from the signal output terminal); 
the pull-up node reset sub-circuit is coupled to the reset signal input terminal, the first signal input terminal and the pull-up node, and is configured to reset the voltage level at the pull- up node (Fig. 4, the pull-up node reset sub-circuit T4 is coupled to the reset signal input terminal Reset, the first signal input terminal and the pull-up node PU, and is configured to reset the voltage level at the pull- up node).
Chen does not expressly disclose the shift register further comprises a pull-down control sub-circuit, and a step-up sub-circuit, wherein the pull-down control sub-circuit is coupled to a pull-down node and a second clock signal input terminal, and is configured to control a voltage level at the pull-down node based on a second clock signal input from the second clock signal input terminal, the pull-down node being a node connected in between the pull-down control sub-circuit and the pull-down sub-circuit; the pull-down sub-circuit is coupled to the pull-down node, the pull-up node, the pull- down control sub-circuit and the first signal input terminal, and is configured to pull down, under control of the voltage level at the pull-up node, the voltage level at the pull-down node through a first signal input from the first signal input terminal; the noise reduction sub-circuit is coupled to the input sub-circuit, the first signal input terminal, the pull-down node, the pull-up node, the output sub-circuit, the signal output terminal and the second clock signal input terminal, and is configured to reduce output noise at the pull- up node and output noise at the signal output terminal through the first signal input from the first signal input terminal; and 4Application No. 16/064,834the step-up sub-circuit is coupled to the signal input terminal, the input sub-circuit, the second clock signal input terminal and the pull-up node and is configured to step up the signal input from the signal input terminal based on the second clock signal input from the second clock signal input terminal. However, Gu teaches a shift register circuit comprises an output reset sub-circuit, a pull-up node reset sub-circuit, a pull-down sub-circuit, a pull-down control sub-circuit, a noise reduction sub-circuit and a step-up sub-circuit (Figs. 1-2, a shift register circuit comprises “an output reset sub-circuit M4”, “a pull-up node reset sub-circuit M2”, “a pull-down sub-circuit M6, M8”, “a pull-down control sub-circuit M5,M9”, “a noise reduction sub-circuit M10-M12” and “a step-up sub-circuit M13”), wherein the output reset sub-circuit is coupled to a reset signal input terminal, a first signal input terminal and the signal output terminal, and is configured to reset the signal output from the signal output terminal (Figs. 1-2, the output reset sub-circuit M4 is coupled to “a reset signal input terminal RESET”, “a first signal input terminal VSS” and “a signal output terminal OUTPUT”, and is configured to reset the signal output from the signal output terminal OUTPUT); the pull-up node reset sub-circuit is coupled to the reset signal input terminal, the first signal input terminal and the pull-up node, and is configured to reset the voltage level at the pull-up node (Figs. 1-2, the pull-up node reset sub-circuit M2 is coupled to the reset signal input terminal RESET, the first signal input terminal VSS and “a pull-up node PU”, and is configured to reset the voltage level at the pull-up node PU); the pull-down control sub-circuit is coupled to a pull-down node and a second clock signal input terminal, and is configured to control a voltage level at the pull-down node based on a second clock signal input from the second clock signal input terminal, the pull-down node being a node connected in between the pull-down control sub-circuit and the pull-down sub-circuit (Figs. 1-2, the pull-down control sub-circuit M5,M9 is coupled to “a pull-down node PD” and “a second clock signal input terminal CLKB”, and is configured to control a voltage level at the pull-down node PD based on a second clock signal input from the second clock signal input terminal, the pull-down node PD being a node connected in between the pull-down control sub-circuit M5,M9 and the pull-down sub-circuit M6,M8); the pull-down sub-circuit is coupled to the pull-down node, the pull-up node, the pull-down control sub-circuit and the first signal input terminal, and is configured to pull down, under control of the voltage level at the pull-up node, the voltage level at the pull-down node through a first signal input from the first signal input terminal (Figs. 1-2, the pull-down sub-circuit M6,M8 is coupled to the pull-down node PD, the pull-up node PU, the pull-down control sub-circuit M5,M9 and the first signal input terminal VSS, and is configured to pull down, under control of the voltage level at the pull-up node PU, the voltage level at the pull-down node PD through a first signal input from the first signal input terminal VSS); the noise reduction sub-circuit is coupled to the input sub-circuit, the first signal input terminal, the pull-down node, the pull-up node, the output sub-circuit, the signal output terminal and the second clock signal input terminal, and is configured to reduce output noise at the pull-up node and output noise at the signal output terminal through the first signal input from the first signal input terminal (Figs. 1-2, the noise reduction sub-circuit M10-M12 is coupled to “an input sub-circuit M1”, the first signal input terminal VSS, the pull-down node PD, the pull-up node PU, “a output sub-circuit M3”, the signal output terminal OUTPUT and the second clock signal input terminal CLKB, and is configured to reduce output noise at the pull-up node PU and output noise at the signal output terminal through the first signal input from the first signal input terminal VSS); and 4Application No. 16/064,834the step-up sub-circuit is coupled to the signal input terminal, the input sub-circuit, the second clock signal input terminal and the pull-up node and is configured to step up the signal input from the signal input terminal based on the second clock signal input from the second clock signal input terminal (Figs. 1-2, the step-up sub-circuit M13 is coupled to the signal input terminal Input, the input sub-circuit M1, the second clock signal input terminal CLKB and the pull-up node PU and is configured to step up the signal input from the signal input terminal based on the second clock signal input from the second clock signal input terminal). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen to implement a pull-down control sub-circuit, a noise reduction sub-circuit and a step-up sub-circuit, such that the pull-down control sub-circuit is coupled to a pull-down node and a second clock signal input terminal, and is configured to control a voltage level at the pull-down node based on a second clock signal input from the second clock signal input terminal, the pull-down node being a node connected in between the pull-down control sub-circuit and the pull-down sub-circuit; the pull-down sub-circuit is coupled to the pull-down node, the pull-up node, the pull-down control sub-circuit and the first signal input terminal, and is configured to pull down, under control of the voltage level at the pull-up node, the voltage level at the pull-down node through a first signal input from the first signal input terminal; the noise reduction sub-circuit is coupled to the input sub-circuit, the first signal input terminal, the pull-down node, the pull-up node, the output sub-circuit, the signal output terminal and the second clock signal input terminal, and is configured to reduce output noise at the pull- up node and output noise at the signal output terminal through the first signal input from the first signal input terminal; and the step-up sub-circuit is coupled to the signal input terminal, the input sub-circuit, the second clock signal input terminal and the pull-up node and is configured to step up the signal input from the signal input terminal based on the second clock signal input from the second clock signal input terminal as taught by Gu. The motivation would have been in order to reduce the space occupied by the shift register, thereby meeting the requirement of the small-size panel display on narrow frames (Gu: ¶0009).
As claim 21: Claim 21 is a dependent claim of claim 20. The prior art Gu further discloses claim limitation of the output reset sub-circuit comprises a fourth transistor having a first electrode coupled to the step-down sub-circuit, the output sub-circuit and the signal output terminal, a second electrode coupled to the first signal input terminal, and a control electrode coupled to the reset signal input terminal (Fig. 2, the output reset sub-circuit comprises “a fourth transistor M4” having a first electrode coupled to the output sub-circuit and the signal output terminal, a second electrode coupled to the first signal input terminal VSS, and a control electrode coupled to the reset signal input terminal RESET). In addition, the same motivation is used as the rejection of claim 21.  
As to claim 22: Claim 22 is a dependent claim of claim 20. The prior art Gu further disclose claim limitation of the pull-up node reset sub-circuit comprises a second transistor having a first electrode coupled to the pull-up node, a second electrode coupled to the first signal input terminal, and a control electrode coupled to the reset signal input terminal (Fig. 2, the pull-up node reset sub-circuit comprises “a second transistor M2” having a first electrode coupled to the pull-up node PU, a second electrode coupled to the first signal input terminal VSS and a control electrode coupled to the reset signal input terminal RESET). In addition, the same motivation is used as the rejection of claim 22. 
As to claim 23: Claim 23 is a dependent claim of claim 20. The prior art Gu further disclose claim limitation of the pull-down sub-circuit includes a sixth transistor and an eighth transistor; a first electrode of the sixth transistor is coupled to the pull-down node, a second electrode of the sixth transistor is coupled to the first signal input terminal, and a control electrode of the sixth transistor is coupled to the pull-up node; and a first electrode of the eighth transistor is coupled to the pull-down control sub-circuit, a second electrode of the eighth transistor is coupled to the first signal input terminal, and a control electrode of the eighth transistor is coupled to the pull-up node (Fig. 2, the pull-down sub-circuit includes “a sixth transistor M6” and “an eighth transistor M8”; a first electrode of the sixth transistor is coupled to the pull-down node PD, a second electrode of the sixth transistor is coupled to the first signal input terminal VSS, and a control electrode of the sixth transistor is coupled to the pull-up node PU; and a first electrode of the eighth transistor is coupled to the pull-down control sub-circuit M5,M9, a second electrode of the eighth transistor is coupled to the first signal input terminal VSS, and a control electrode of the eighth transistor is coupled to the pull-up node PU). In addition, the same motivation is used as the rejection of claim 23. 
As to claim 24: Claim 24 is a dependent claim of claim 20. The prior art Gu further disclose claim limitation of the pull-down control sub-circuit includes a fifth transistor, a ninth transistor and a pull-down control node; a first electrode of the fifth transistor is coupled to a first electrode of the ninth transistor and the second clock signal input terminal, a second electrode of the fifth transistor is coupled to the pull-down node, and a control electrode of the fifth transistor is coupled to the pull-down control node; and a second electrode of the ninth transistor is coupled to the pull-down control node, and a control electrode of the ninth transistor is coupled to the second clock signal input terminal (Fig. 2, the pull-down control sub-circuit includes “a fifth transistor M5”, “a ninth transistor M9” and “a pull-down control node PD_CN”; a first electrode of the fifth transistor M5 is coupled to a first electrode of the ninth transistor M9 and the second clock signal input terminal CLKB, a second electrode of the fifth transistor M5 is coupled to the pull-down node PD, and a control electrode of the fifth transistor M5 is coupled to the pull-down control node PD_CN; and a second electrode of the ninth transistor M9 is coupled to the pull-down control node PD_CN, and a control electrode of the ninth transistor is coupled to the second clock signal input terminal CLKB).  
As to claim 25: Claim 25 is a dependent claim of claim 20. The prior art Gu further disclose claim limitation of the noise reduction sub-circuit comprises a tenth transistor, an eleventh transistor and a twelfth transistor; a first electrode of the tenth transistor is coupled to the input sub-circuit and the pull-up node, a second electrode of the tenth transistor is coupled to the first signal input terminal, and a control electrode of the tenth transistor is coupled to the pull-down node; a first electrode of the eleventh transistor is coupled to the output sub-circuit and the signal output terminal, a second electrode of the eleventh transistor is coupled to the first signal input terminal, and a control electrode of the eleventh transistor is coupled to the pull-down node; and a first electrode of the twelfth transistor is coupled to the signal output terminal, a second electrode of the twelfth transistor is coupled to the first signal input terminal, and a control electrode of the twelfth transistor is coupled to the second clock signal input terminal (Fig. 2, the noise reduction sub-circuit comprises “a tenth transistor M10”, “an eleventh transistor M11” and “a twelfth transistor M12”; a first electrode of the tenth transistor M10 is coupled to the input sub-circuit M1 and the pull-up node PU, a second electrode of the tenth transistor M10 is coupled to the first signal input terminal VSS, and a control electrode of the tenth transistor M10 is coupled to the pull-down node PD; a first electrode of the eleventh transistor M11 is coupled to the output sub-circuit M3 and the signal output terminal OUTPUT, a second electrode of the eleventh transistor M11 is coupled to the first signal input terminal VSS, and a control electrode of the eleventh transistor M11 is coupled to the pull-down node PD; and a first electrode of the twelfth transistor M12 is coupled to the signal output terminal OUTPUT, a second electrode of the twelfth transistor M12 is coupled to the first signal input terminal VSS, and a control electrode of the twelfth transistor M12 is coupled to the second clock signal input terminal CLKB). In addition, the same motivation is used as the rejection of claim 25. 
As to claim 26: Claim 26 is a dependent claim of claim 20. The prior art Gu further disclose claim limitation of the step-up sub-circuit comprises a thirteenth transistor having a first electrode coupled to the signal input terminal, a second electrode coupled to the pull-up node, and a control electrode coupled to the second clock signal input terminal (Fig. 2, the step-up sub-circuit comprises “a thirteenth transistor M13” having a first electrode coupled to the signal input terminal Input, a second electrode coupled to the pull-up node PU, and a control electrode coupled to the second clock signal input terminal CLKB). In addition, the same motivation is used as the rejection of claim 26.  
As claim 30: Chen discloses each of the plurality of stages of shift registers further comprises an output reset sub-circuit, a pull-up node reset sub-circuit, a pull-down sub-circuit, a noise reduction circuit (Fig. 4, “an output reset sub-circuit T5”, “a pull-up node reset sub-circuit T4”, “a pull-down sub-circuit 60”, “a noise reduction circuit T6-T7”), wherein 
the output reset sub-circuit is coupled to a reset signal input terminal, a first signal input terminal and the signal output terminal, and is configured to reset the signal output from the signal output terminal (Fig. 4, the output reset sub-circuit T5 is coupled to “a reset signal input terminal Reset”, a first signal input terminal and the signal output terminal Output, and is configured to reset the signal output from the signal output terminal); 
the pull-up node reset sub-circuit is coupled to the reset signal input terminal, the first signal input terminal and the pull-up node, and is configured to reset the voltage level at the pull- up node (Fig. 4, the pull-up node reset sub-circuit T4 is coupled to the reset signal input terminal Reset, the first signal input terminal and the pull-up node PU, and is configured to reset the voltage level at the pull-up node),
wherein the method further comprises: in a reset and noise stage, resetting the signal output from the signal output terminal and the voltage level at the pull-up mode (Figs. 3-6, in a reset and noise stage, resetting the signal output from the signal output terminal and the voltage level at the pull-up mode; ¶0030-0068).
Chen does not expressly disclose each of the plurality of stages of shift registers further comprises a pull-down control sub-circuit, and a step-up sub-circuit, wherein the pull-down control sub-circuit is coupled to a pull-down node and a second clock signal input terminal, and is configured to control a voltage level at the pull-down node based on a second clock signal input from the second clock signal input terminal, the pull-down node being a node connected in between the pull-down control sub-circuit and the pull-down sub-circuit; the pull-down sub-circuit is coupled to the pull-down node, the pull-up node, the pull- down control sub-circuit and the first signal input terminal, and is configured to pull down, under control of the voltage level at the pull-up node, the voltage level at the pull-down node through a first signal input from the first signal input terminal; the noise reduction sub-circuit is coupled to the input sub-circuit, the first signal input terminal, the pull-down node, the pull-up node, the output sub-circuit, the signal output terminal and the second clock signal input terminal, and is configured to reduce output noise at the pull- up node and output noise at the signal output terminal through the first signal input from the first signal input terminal; and 4Application No. 16/064,834the step-up sub-circuit is coupled to the signal input terminal, the input sub-circuit, the second clock signal input terminal and the pull-up node and is configured to step up the signal input from the signal input terminal based on the second clock signal input from the second clock signal input terminal. However, Gu teaches a method for driving a gate driver-on-array circuit, the gate driver-on-array comprises a plurality of stages of shift registers (Figs. 2, 4-5, a method for driving a gate driver-on-array circuit, the gate driver-on-array comprises a plurality of stages of shift registers; ¶0003, 0037-0060), each of the plurality of stages of shift registers further comprises a shift register circuit comprises an output reset sub-circuit, a pull-up node reset sub-circuit, a pull-down sub-circuit, a pull-down control sub-circuit, a noise reduction sub-circuit and a step-up sub-circuit (Fig. 2, a shift register circuit comprises “an output reset sub-circuit M4”, “a pull-up node reset sub-circuit M2”, “a pull-down sub-circuit M6, M8”, “a pull-down control sub-circuit M5,M9”, “a noise reduction sub-circuit M10-M12” and “a step-up sub-circuit M13”), wherein the output reset sub-circuit is coupled to a reset signal input terminal, a first signal input terminal and the signal output terminal, and is configured to reset the signal output from the signal output terminal (Fig. 2, the output reset sub-circuit M4 is coupled to “a reset signal input terminal RESET”, “a first signal input terminal VSS” and “a signal output terminal OUTPUT”, and is configured to reset the signal output from the signal output terminal OUTPUT); the pull-up node reset sub-circuit is coupled to the reset signal input terminal, the first signal input terminal and the pull-up node, and is configured to reset the voltage level at the pull-up node (Fig. 2, the pull-up node reset sub-circuit M2 is coupled to the reset signal input terminal RESET, the first signal input terminal VSS and “a pull-up node PU”, and is configured to reset the voltage level at the pull-up node PU); the pull-down control sub-circuit is coupled to a pull-down node and a second clock signal input terminal, and is configured to control a voltage level at the pull-down node based on a second clock signal input from the second clock signal input terminal, the pull-down node being a node connected in between the pull-down control sub-circuit and the pull-down sub-circuit (Fig. 2, the pull-down control sub-circuit M5,M9 is coupled to “a pull-down node PD” and “a second clock signal input terminal CLKB”, and is configured to control a voltage level at the pull-down node PD based on a second clock signal input from the second clock signal input terminal, the pull-down node PD being a node connected in between the pull-down control sub-circuit M5,M9 and the pull-down sub-circuit M6,M8); the pull-down sub-circuit is coupled to the pull-down node, the pull-up node, the pull-down control sub-circuit and the first signal input terminal, and is configured to pull down, under control of the voltage level at the pull-up node, the voltage level at the pull-down node through a first signal input from the first signal input terminal (Fig. 2, the pull-down sub-circuit M6,M8 is coupled to the pull-down node PD, the pull-up node PU, the pull-down control sub-circuit M5,M9 and the first signal input terminal VSS, and is configured to pull down, under control of the voltage level at the pull-up node PU, the voltage level at the pull-down node PD through a first signal input from the first signal input terminal VSS); the noise reduction sub-circuit is coupled to the input sub-circuit, the first signal input terminal, the pull-down node, the pull-up node, the output sub-circuit, the signal output terminal and the second clock signal input terminal, and is configured to reduce output noise at the pull-up node and output noise at the signal output terminal through the first signal input from the first signal input terminal (Fig. 2, the noise reduction sub-circuit M10-M12 is coupled to “an input sub-circuit M1”, the first signal input terminal VSS, the pull-down node PD, the pull-up node PU, “a output sub-circuit M3”, the signal output terminal OUTPUT and the second clock signal input terminal CLKB, and is configured to reduce output noise at the pull-up node PU and output noise at the signal output terminal through the first signal input from the first signal input terminal VSS); and 4Application No. 16/064,834the step-up sub-circuit is coupled to the signal input terminal, the input sub-circuit, the second clock signal input terminal and the pull-up node and is configured to step up the signal input from the signal input terminal based on the second clock signal input from the second clock signal input terminal (Fig. 2, the step-up sub-circuit M13 is coupled to the signal input terminal Input, the input sub-circuit M1, the second clock signal input terminal CLKB and the pull-up node PU and is configured to step up the signal input from the signal input terminal based on the second clock signal input from the second clock signal input terminal). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen to implement a pull-down control sub-circuit, a noise reduction sub-circuit and a step-up sub-circuit into each of the shift register, such that the pull-down control sub-circuit is coupled to a pull-down node and a second clock signal input terminal, and is configured to control a voltage level at the pull-down node based on a second clock signal input from the second clock signal input terminal, the pull-down node being a node connected in between the pull-down control sub-circuit and the pull-down sub-circuit; the pull-down sub-circuit is coupled to the pull-down node, the pull-up node, the pull-down control sub-circuit and the first signal input terminal, and is configured to pull down, under control of the voltage level at the pull-up node, the voltage level at the pull-down node through a first signal input from the first signal input terminal; the noise reduction sub-circuit is coupled to the input sub-circuit, the first signal input terminal, the pull-down node, the pull-up node, the output sub-circuit, the signal output terminal and the second clock signal input terminal, and is configured to reduce output noise at the pull- up node and output noise at the signal output terminal through the first signal input from the first signal input terminal; and the step-up sub-circuit is coupled to the signal input terminal, the input sub-circuit, the second clock signal input terminal and the pull-up node and is configured to step up the signal input from the signal input terminal based on the second clock signal input from the second clock signal input terminal as taught by Gu. The motivation would have been in order to reduce the space occupied by the shift register, thereby meeting the requirement of the small-size panel display on narrow frames (Gu: ¶0009).
As claim 35: Claim 35 is a dependent claim of claim 20. The prior arts Chen and Gu further disclose claim limitation of a gate driver-on-array circuit, comprising a plurality of stages of shift registers each being the shift register according to claim 20, wherein a signal output from a gate driving signal generation unit of each stage of shift register serves as an input signal of the signal input terminal of a next stage of shift register; and a signal output from the signal output terminal of each stage of shift register is configured to drive a gate line and serves as a reset signal of a reset signal terminal of a previous stage of shift register (Chen: Fig. 9, a gate driver-on-array circuit, comprising a plurality of stages of shift registers each being the shift register, wherein a signal output from a gate driving signal generation unit of each stage of shift register serves as an input signal of the signal input terminal of a next stage of shift register; and a signal output from the signal output terminal of each stage of shift register is configured to drive a gate line and serves as a reset signal of a reset signal terminal of a previous stage of shift register; Gu: Fig. 4 shows a gate driver-on-array circuit, comprising a plurality of stages of shift registers each being the shift register, wherein a signal output from a gate driving signal generation unit of each stage of shift register serves as an input signal of the signal input terminal of a next stage of shift register; and a signal output from the signal output terminal of each stage of shift register is configured to drive a gate line and serves as a reset signal of a reset signal terminal of a previous stage of shift register). In addition, the same motivation is used as the rejection of claim 35.

Response to Arguments
Applicant’s arguments filed on May 6, 2022 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LI whose telephone number is (571)270-1584.  The examiner can normally be reached on Monday - Friday: 8:00am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571272963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIN LI/
Primary Examiner, Art Unit 2693